Crew III, J. (dissenting).
I respectfully dissent. Although the employer testified that four incidents of double tipping in a single evening is highly unusual, there simply is no proof in the record that claimant indeed violated the employer’s stated policy regarding gratuities. No testimony was received from the affected customers, nor did the employer testify that he received any complaints from these individuals regarding the gratuities added to their respective bills. While the Unemployment Insurance Appeal Board was free to reject claimant’s testimony in this regard, the Board’s conclusion that claimant failed to notify the customers in question that a gratuity already had been added to their bills is not, in my view, supported by the record.
*731Ordered that the decision is affirmed, without costs.